Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Claims, Remarks, and Request for Continued Examination filed on 01/20/21 are acknowledged.
Claims 4 and 10-11 were previously cancelled. Claims 1-3, 5-9, and 12-31 are pending. Claims 14-30 were previously withdrawn from consideration.
Claims 1-3, 5-9, 12-13, and 31 are included in the prosecution.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/21 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/20/21 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.

	
Response to Arguments
Office Action Summary  
Applicant’s note regarding claim 31 being both withdrawn and rejected on the PTOL-326 is acknowledged. This was an inadvertent typographical error on the PTOL-326. Claim 31 is pending and rejected, claim 31 is not withdrawn from consideration.  
Claim Rejections - 35 USC § 103
Applicant’s arguments regarding the rejection of claims 1-3, 5-9, 12, and 31 under 35 U.S.C. 103 as being unpatentable over Staniforth et al. (US 2012/0308613 A1) in view of Kumon et al. (“Application and Mechanism of Inhalation Profile Improvement of DPI Formulations by Mechanofusion with Magnesium Stearate,” Chem. Pharm. Bull. 56(5) 617-625 (2008)), and Das et al. (“Importance of particle size and shape on the tensile strength distribution and de-agglomeration of cohesive powders,” Powder Technology 249 (2013) 297-303) have been fully considered but are not persuasive. Applicant’s arguments are addressed following the rejection below.
Applicant’s arguments regarding the rejection of claims 1-3, 5-9, 12-13, and 31 under 35 U.S.C. 103 as being unpatentable over Staniforth et al. in view of Kumon et al., Das et al., and Elmaleh (US 2017/0290797 A1 – “Elmaleh ‘797”) have been fully considered and are persuasive. Applicant argues that Elmaleh ‘797 does not qualify as prior art under 35 U.S.C. § 102(a)(1) as a result of the exception provide in 35 U.S.C. § 102(b)(1)(A), or under 35 U.S.C. § 102(a)(2) as a result of the exception provide in 35 U.S.C. § 102(b)(2)(A). This was persuasive. Therefore, the rejection based on Elmaleh ‘797 is withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Brown (US 4,405,598).
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 12, and 31 are again rejected under 35 U.S.C. 103 as being unpatentable over Staniforth et al. (US 2012/0308613 A1) in view of Kumon et al. (“Application and Mechanism of Inhalation Profile Improvement of DPI Formulations by Mechanofusion with Magnesium Stearate,” Chem. Pharm. Bull. 56(5) 617-625 (2008)), and Das et al. (“Importance of particle size and shape on the tensile strength distribution and de-agglomeration of cohesive powders,” Powder Technology 249 (2013) 297-303).
Instant claim 1 is drawn to a composition comprising cromolyn sodium, α-lactose, and a salt of a fatty acid, wherein the cromolyn sodium, α-lactose, and the salt of the fatty acid are micronized, the α-lactose has a particle size distribution of D90 of 45-70 µm, D50 of 10-35 µm, and D10 of 2-13 µm, and the composition comprises about 45-65% by weight of cromolyn sodium, about 30-50% by weight of α-lactose, and about 1-5% by weight of the salt of a fatty acid.
Staniforth et al. disclose formulations for use in inhaler devices comprising carrier particles having a diameter of at least 50 µm; active particles; and additive material 
Staniforth et al. do not expressly disclose a specific embodiment with cromolyn sodium as the active ingredient along with the carrier α-lactose monohydrate and the additive magnesium stearate, the inclusion of micronized cromolyn sodium, or the α-lactose having a particle size distribution of D90 of 45-70 µm, D50 of 10-35 µm, and D10 of 2-13 µm.
Kumon et al. disclose the preparation of dry powder inhaler (DPI) formulations containing disodium cromoglycate (cromolyn), α-lactose monohydrate (Lactohale 100 (150 µm in diameter) and Pharmatose 325 M (60 µm in diameter), and magnesium stearate (Mg-St) (Pages 617-625, Abstract, Page 618 – left hand column - Materials). 
Staniforth et al. and Kumon et al. do not expressly disclose that the α-lactose (Lactohale) has a particle size distribution of D90 of 45-70 µm, D50 of 10-35 µm, and D10 of 2-13 µm.
Das et al. disclose the lactose powder Lactohale 201® (LH201) supplied by DFE Pharma, Netherlands (Page 297-303, Page 298, section 2.1 – Materials), as having a particle size distribution wherein ~ 10-11% of particles are less than 5.4 µm (Page 300, Section 3.2 – Particle size distributions & Table 1), a d50 of 24.2 ± 0.6 µm (Page 300, Table 1), a d90 of 58.8 µm (Page 302, section 4.2 – Presence of large particles), and wherein 99% of the particles were less than 100 µm (Page 300, Section 3.2 – Particle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a formulation for use in inhaler devices comprising active particles of sodium cromoglycate, carrier particles of α-lactose monohydrate, and additive material particles of magnesium stearate, wherein the α-lactose monohydrate and magnesium stearate are co-milled or co-micronized, and micronized active ingredient is added to co-milled blend of α-lactose monohydrate and magnesium stearate, as taught by Staniforth et al., in view of the preparation of DPI formulations containing disodium cromoglycate, α-lactose monohydrate (Lactohale 100) and magnesium stearate, as taught by Kumon et al., further in view of the lactose powder Lactohale 201® (LH201) having a particle size distribution wherein ~ 10-11% of particles are less than 5.4 µm, a d50 of 24.2 ± 0.6 µm, a d90 of 58.8 µm, 99% of the particles were less than 100 µm, the particles were circular, and wherein the LH201 provides maximum percent relative de-agglomeration when compared to other grades of lactose which improve inhalation product performance, as taught by Das et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include the sodium cromoglycate disclosed by Staniforth et al. in a DPI formulation along with surface 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of a composition comprising cromolyn sodium, α-lactose, and a salt of a fatty acid, wherein the cromolyn sodium, α-lactose, and the salt of the fatty acid are micronized, would have been obvious over the formulation comprising active particles, carrier particles of α-lactose monohydrate ([0016], [0068]-[0069], FIGS. 1-3), and additive material particles of magnesium stearate ([0047]), wherein the α-lactose monohydrate and magnesium stearate are co-milled or co-micronized ([0076]) and micronized active ingredient is added to co-milled blend of α-lactose monohydrate and magnesium stearate (Example 13 – [0123]), the active ingredient includes of sodium cromoglycate ([0061]), as taught by Staniforth et 90 of 45-70 µm, D50 of 10-35 µm, and D10 of 2-13 µm would have been obvious over the lactose powder Lactohale 201® (LH201) (Page 298, section 2.1 – Materials) having a particle size distribution wherein ~ 10-11% of particles are less than 5.4 µm (Page 300, Section 3.2 – Particle size distributions & Table 1), a d50 of 24.2 ± 0.6 µm (Page 300, Table 1), a d90 of 58.8 µm (Page 302, section 4.2 – Presence of large particles), and wherein 99% of the particles were less than 100 µm (Page 300, Section 3.2 – Particle size distributions, Table 1 & Fig. 3), as taught by Das et al.
Regarding instant claims 1 and 12, the limitation of the composition comprising about 45-65% by weight of cromolyn sodium (instant claim 1) and about 58% by weight of cromolyn sodium (instant claim 12) would have been obvious over the active particles which are present in an effective amount, for example at least 0.01% by weight and up to 90% by weight based on the total weight of carrier particles, additive materials and active particles ([0066]), and sodium cromoglycate ([0061]), as taught by Staniforth et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” 
Regarding instant claims 1 and 12, the limitation of about 30-50% by weight of α-lactose (instant claim 1) and about 40% by weight of α-lactose (instant claim 12) would have been obvious over the carrier which constitutes at least 50% by weight of the formulation, as taught by Staniforth et al. ([0029]). The upper limit of the range recited in prima facie case of obviousness exists.” 
Regarding instant claims 1 and 12, the limitations of about 1-5% by weight of the salt of a fatty acid (instant claim 1) and about 2% by weight of magnesium stearate (instant claim 12) would have been obvious over the magnesium stearate ([0047]), which is added in small amounts, for example 0.75 to 1.5% by weight ([0050] and [0124]), as taught by Staniforth et al. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” 
Regarding instant claims 2-3, the limitations of magnesium stearate would have been obvious over the magnesium stearate ([0047], [0076], Example 13 – [0123]), as taught by Staniforth et al., and the magnesium stearate, as taught by Kumon et al. (Abstract, Page 618, Fig. 1, part (g), Tables 1 and 2). 
Regarding instant claims 5-7, the limitations of the α-lactose would have been obvious over the lactose powder Lactohale 201® (LH201) (Page 298, section 2.1 – Materials) having a particle size distribution wherein ~ 10-11% of particles are less than 5.4 µm (Page 300, Section 3.2 – Particle size distributions & Table 1), a d50 of 24.2 ± 0.6 µm (Page 300, Table 1), a d90 of 58.8 µm (Page 302, section 4.2 – Presence of large particles), 99% of the particles were less than 100 µm (Page 300, Section 3.2 – Particle size distributions, Table 1 & Fig. 3), and wherein the particles of LH201 were 
Regarding instant claims 8-9, the limitations of the cromolyn sodium having a particle size distribution of D90 ≤ 5 µm (instant claim 8) and D90 = 5 µm to D90 = 3.5 µm (instant claim 9) would have been obvious over the cromolyn having a particle size distribution D90% of 4.9 µm (Page 618 – right hand column - Table 2), as taught by Kumon et al.
Regarding instant claim 31, the limitation of the composition which is capable of being delivered using a device that deposits at least 30% by weight of he administered amount of cromolyn sodium to Stage 4 and higher of a Next Generation Pharmaceutical Impactor (NGI) cascade impactor device at a flow rate of about 80 L/min would have been obvious over the formulations for use in inhaler devices, as taught by Staniforth et al. (Abstract, [0010] – [0012]) and Kumon et al. (Pages 618-625). Kumon et al. disclose that the mechanofusion process with Mg-St on the lactose carrier enhanced the fine particle fraction (FPF) value in an Andersen cascade impactor (ACI) study (Abstract, Conclusion).
Response to Arguments
Applicant’s arguments (Pages 5-7, filed 01/20/21) with respect to the rejection of claims 1-3, 5-9, 12, and 31 under 35 U.S.C. 103 as being unpatentable over Staniforth et al. in view of Kumon et al. and Das et al. have been fully considered but are not persuasive. 
Applicant argues that the Office has mischaracterized the teachings of Das, Das does not focus on the citation of “maximum percent relative de-agglomeration” and 
This is not persuasive because although Das discloses that “Lower agglomerate strength means easier de-agglomeration” (page 301, left column), the agglomerate strength, which is in mPa (Table 2 – Page 301), is different from the maximum percent relative de-agglomeration (Table 3 – Page 302). It is this parameter, i.e., the maximum percent relative de-agglomeration, which is highest for LH201, as seen not only in Table 3 but also in Fig. 6. Das discloses that “The estimated maximum percent relative de-agglomeration for LH201 was higher than that for LH220 or LH210 (Table 3), which was consistent with the experimental de-agglomeration versus air flow rate profiles for the three lactose samples (Fig. 6)” (Page 301, right hand column).
Therefore, one of ordinary skill in the art, reading the disclosure of Das, particularly Table 3 and Fig. 6 of Das, would know that LH201 had the highest maximum percent relative de-agglomeration compared to LH210 and LH220. One of ordinary skill in the art would have found this property of LH201 advantageous in the formulation of compositions for inhalation. 
Applicant argues that it is improper to combine references where the references themselves teach away from their combination. Applicant points to [0015] of the Staniforth reference which states that “Particular advantages are offered by formulations 
This is not persuasive because although Staniforth discloses that particular advantages are offered by formulations in which substantially all of the carrier particles have a diameter in the range of about 210 to about 360 μm or from about 350 to about 600 μm ([0015]), Staniforth does not prohibit one of ordinary skill in the art from using a carrier particle having a smaller particle size range. 
The deficiency in Staniforth regarding the specific claimed particle size distribution is cured by Das et al. since they disclose the lactose powder Lactohale 201® (LH201) having a particle size distribution wherein ~ 10-11% of particles are less than 5.4 µm, a d50 of 24.2 ± 0.6 µm, a d90 of 58.8 µm, 99% of the particles were less than 100 µm (Page 300, Section 3.2 – Particle size distributions & Table 1, Page 300, Table 1, Page 302, section 4.2 – Presence of large particles, and Fig. 3). The relative amount of the active particles in the composition as recited in claim 1 would have been obvious over the active particles which are present in an effective amount, for example prima facie case of obviousness exists.” 
One of ordinary skill in the art would have found it obvious to use LH201 taught by Das in the composition of Staniforth since Das discloses the advantage of the LH201 which provides maximum percent relative de-agglomeration when compared to other grades of lactose which further improves inhalation product performance (Abstract, Page 302 – Table 3).
Therefore, the rejection of 03/24/20 is maintained.
New Rejections
Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 12-13, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth et al. (US 2012/0308613 A1) in view of Kumon et al. (“Application and Mechanism of Inhalation Profile Improvement of DPI Formulations by Mechanofusion with Magnesium Stearate,” Chem. Pharm. Bull. 56(5) 617-625 (2008)), Das et al. (“Importance of particle size and shape on the tensile strength distribution and de-agglomeration of cohesive powders,” Powder Technology 249 (2013) 297-303) and Brown (US 4,405,598).
Instant claim 13 is drawn to the composition of claim 1, wherein the composition comprises about 17.1 mg of cromolyn sodium.
The teachings of Staniforth et al., Kumon et al. and Das et al. are set forth above.

Brown discloses that 20 mg of drug or disodium cromoglycate is included in the powder inhalation formulation ‘Intal’ (Col. 1, lines 31-35 and 47-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a formulation for use in inhaler devices comprising active particles of sodium cromoglycate, carrier particles of α-lactose monohydrate, and additive material particles of magnesium stearate, wherein the α-lactose monohydrate and magnesium stearate are co-milled or co-micronized, and micronized active ingredient is added to co-milled blend of α-lactose monohydrate and magnesium stearate, as taught by Staniforth et al., in view of the preparation of DPI formulations containing disodium cromoglycate, α-lactose monohydrate (Lactohale 100) and magnesium stearate, as taught by Kumon et al., further in view of the lactose powder Lactohale 201® (LH201) having a particle size distribution wherein ~ 10-11% of particles are less than 5.4 µm, a d50 of 24.2 ± 0.6 µm, a d90 of 58.8 µm, 99% of the particles were less than 100 µm, the particles were circular, and wherein the LH201 provides maximum percent relative de-agglomeration when compared to other grades of lactose which improve inhalation product performance, as taught by Das et al., and use a 20 mg inhaled dose of cromolyn sodium, as taught by Brown, and produce the instant invention.
One of ordinary skill in the art would have found it obvious to do so because all the references are drawn to inhalable formulations, Staniforth et al., Kumon et al. and Brown are drawn to inhalable formulations containing cromolyn sodium, and according 
Regarding instant claim 13, the limitation of “about 17.1 mg of cromolyn sodium” would have been obvious over the conventional 20 mg of the inhalable cromolyn sodium dose, as taught by Brown (Col. 1, lines 31-35 and 47-50). The conventional 20 mg dosage taught by Brown overlaps the claimed dosage of “about 17.1 mg.” According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-9, 12-13, and 31 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 21 and 25-27 of U.S. Patent No. 10,525,005 B2 (the ‘005 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a composition comprising cromolyn, lactose 
One difference is that instant claim 1 recites cromolyn sodium whereas claim 1 of the ‘005 Patent recites a pharmaceutically acceptable salt or ester of cromolyn. However, one of ordinary skill in the art would have found the cromolyn sodium of instant claim 1 an obvious pharmaceutically acceptable salt of cromolyn.
Another difference is that instant claim 1 recites α-lactose whereas claim 1 of the ‘005 Patent does not recite α-lactose. However, claim 6 of the ‘005 Patent recites that the composition comprises about 40 to about 50% of one or more excipients, and claims 7-8 and 25 of the ‘005 Patent recite lactose as an excipient. Therefore, one of ordinary skill in the art would have found the α-lactose of instant claim 1 obvious over the lactose in claims 7-8 of the ‘005 Patent.
Yet another difference is that instant claim 1 recites a salt of a fatty acid whereas claim 1 of the ‘005 Patent does not recite a salt of a fatty acid. However, claim 26 of the ‘005 Patent recites that the composition comprises an excipient which is a hydrophobic salt, and claim 27 of the ‘005 Patent recites that the hydrophobic salt comprises a stearate. Since instant claims 2-3 also recite different stearates, one of ordinary skill in the art would have found them obvious (as species) over the stearate (generic) of the ‘005 Patent. 
Therefore, instant claims are obvious over claims of the ‘005 Patent and they are not patentably distinct over each other.


Response to Arguments
Applicant’s arguments (Page 9, filed 01/20/21) with respect to the rejection of claims 1-10, 12-13, and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 21 and 25-27 of U.S. Patent No. 10,525,005 B2 (the ‘005 Patent) have been fully considered but are not persuasive. 
Applicant argues that the claims of the '005 patent do not teach or suggest the particle size distribution of any excipient, let alone the particle size distribution of α-lactose. Applicant argues that “while the claimed a-lactose particles may fall into the scope of the "lactose" excipient recited in claims 7 and 8 of the '005 patent, the Office is reminded that the fact that a claimed subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness (MPEP 2144.08(II)).”
This is not persuasive because both sets of claims recite the inclusion of lactose. One of ordinary skill in the art would have found it obvious to use various grades of lactose in the formulation, particularly those grades of lactose which are suitable for use in inhalation formulations. 
Therefore, the rejection of 03/24/20 is maintained.
Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615